Case: 21-60390     Document: 00516300892         Page: 1     Date Filed: 04/29/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit


                                  No. 21-60390
                                                                            FILED
                                                                        April 29, 2022
                                Summary Calendar
                                                                       Lyle W. Cayce
                                                                            Clerk
   Fatima Del Carmen Gomez-Zelaya,

                                                                       Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A208 273 137


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Petitioner Fatima Del Carmen Gomez-Zelaya, a native and citizen of
   El Salvador, petitions for review of a decision of the Board of Immigration
   Appeals (BIA) dismissing her appeal from a decision of an Immigration Judge
   (IJ). The IJ concluded that Gomez-Zelaya was ineligible for asylum,


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60390      Document: 00516300892          Page: 2     Date Filed: 04/29/2022




                                    No. 21-60390


   withholding of removal, and relief under the Convention Against Torture
   (CAT).
          She contends that the BIA erred in analyzing her claims for asylum
   and withholding of removal by, among other things, concluding that her
   proposed particular social group (PSG) is not cognizable. “Asylum and
   withholding of removal claims, in part, turn on . . . whether a group
   constitutes a cognizable” PSG. Gonzales-Veliz v. Barr, 938 F.3d 219, 228-9
   (5th Cir. 2019). Gomez-Zelaya has not shown error in the BIA’s
   determination that her proposed PSG — Salvadoran women who fear
   violence and delinquency in their home country — is not a cognizable group.
   Id. at 229, 232. Her proposed PSG “lacks particularity because broad swaths
   of society may be susceptible to victimization.” Id. at 232 (quotation marks
   omitted). The failure to assert a cognizable PSG dooms her claims for asylum
   and withholding of removal so we need not evaluate the other errors she
   raises relating to these claims. INS v. Bagamasbad, 429 U.S. 24, 25 (1976).
          As for her CAT claim, Gomez-Zelaya did not raise before the BIA the
   IJ’s and BIA’s purported failure to (1) address evidence pertaining to gang
   activity and the possibility of future mistreatment (2) elucidate evidence, and
   (3) meaningfully address why she was not entitled to CAT relief. She has not
   exhausted these claims because she did not give the BIA an opportunity to
   consider them. Martinez-Guevara v. Garland, 27 F.4th 353, 360 (5th Cir.
   2022). We therefore lack jurisdiction to consider these issues. Roy v. Ashcroft,
   389 F.3d 132, 137 (5th Cir. 2004); 8 U.S.C. § 1252(d)(1).
          However, the BIA did consider her CAT claim evidence showing that
   Salvadoran authorities acquiesce in human rights violations. This issue is
   exhausted because the BIA considered its merits. Thus, this court does have
   jurisdiction to address that claim. Mirza v. Garland, 996 F.3d 747, 753 (5th
   Cir. 2021). We are convinced that the BIA did not err in concluding that




                                          2
Case: 21-60390     Document: 00516300892           Page: 3   Date Filed: 04/29/2022




                                    No. 21-60390


   Gomez-Zelaya has not shown that “it is more likely than not that she will be
   tortured if she returns to her country of origin.” See Martinez-Lopez v. Barr,
   943 F.3d 766, 772-73 (5th Cir. 2019).
          Gomez-Zelaya’s petition for review is DENIED IN PART AND
   DISMISSED IN PART.




                                           3